                                            Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SURVJUSTICE INC, et al.,                         Case No.18-cv-00535-JSC
                                                         Plaintiffs,
                                   8
                                                                                             ORDER DENYING MOTION TO
                                                   v.                                        INTERVENE
                                   9

                                  10        ELISABETH DEVOS, et al.,                         Re: Dkt. No. 89
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Six organizations—Women’s and Children’s Advocacy Project, Equal Means Equal,

                                  14   National Coalition Against Violent Athletes, Allies Reaching for Equality, Women Matter, We

                                  15   Are Woman, and SAFE Campuses, LLC (collectively, “Equality Advocates”)—move to intervene

                                  16   as Plaintiffs.1 (Dkt. No. 89.)2 After carefully considering the parties’ submissions, and having

                                  17   had the benefit of oral argument on March 7, 2019, the Court DENIES Equality Advocates’

                                  18   motion to intervene because their motion is untimely, they have failed to establish Article III

                                  19   standing, and Plaintiffs adequately represent their interests.

                                  20                                             BACKGROUND

                                  21   I.       Procedural and Factual Background

                                  22            Plaintiffs filed this lawsuit on January 25, 2018, challenging the lawfulness of the

                                  23   Department of Education’s interpretive guidance regarding Title IX of the Education Amendments

                                  24   of 1972 (Title IX), issued by Defendants on September 22, 2017 (“2017 Guidance”). The

                                  25
                                       1
                                  26     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 18 & 36.) Equality Advocates—not yet a party—has not consented, but the
                                  27   Court may still decide the motion to intervene. See Robert Ito Farm, Inc. v. Cty. of Maui, 842
                                       F.3d 681, 687 (9th Cir. 2016).
                                       2
                                  28     Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                         Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 2 of 14




                                   1   complaint alleged that the Guidance: (1) violated the Administrative Procedure Act (“APA”); (2)

                                   2   violated the Equal Protection Guarantee of the Fifth Amendment; and (3) constituted an ultra vires

                                   3   action. (Complaint ¶ 2-3.) Plaintiffs amended their complaint on February 21, 2018, and

                                   4   Defendants moved to dismiss the action on May 2, 2018. (Dkt. Nos. 23 & 40.) Equality

                                   5   Advocates filed a motion for leave to file an amicus brief on June 14, 2018, which the Court

                                   6   granted on June 29, 2018. (Dkt. Nos. 46, 47, 57.) The parties appeared for oral argument on July

                                   7   19, 2018. (Dkt. No. 64.) On August 31, 2018, Equality Advocates filed their first motion to

                                   8   intervene. (Dkt. No. 71.) Both Plaintiffs and Defendants opposed that motion. (Dkt. Nos. 74 &

                                   9   75.) The motion was set for hearing on October 18, 2018.

                                  10          Prior to the hearing date, the Court granted Defendants’ motion to dismiss. (Dkt. No. 81.)

                                  11   The Court held that Plaintiffs’ allegations were insufficient to show third party standing to bring

                                  12   an equal protection claim or state a claim for relief for ultra vires action; the Court dismissed both
Northern District of California
 United States District Court




                                  13   claims with leave to amend. (Id.) The Court dismissed with prejudice Plaintiffs’ APA claim

                                  14   because the 2017 Guidance did not constitute final agency action as a matter of law. (Id.) Three

                                  15   days after the Court granted the motion to dismiss, Equality Advocates withdrew their first motion

                                  16   to intervene. (Dkt. No. 82.) Plaintiffs filed a second amended complaint on October 31, 2018.

                                  17   (Dkt. No. 86.) Equality Advocates moved to intervene for a second time as plaintiffs 20 days

                                  18   later. (Dkt. No. 89.)

                                  19          Equality Advocates seek leave to intervene as a matter of right pursuant to Federal Rule of

                                  20   Civil Procedure 24(a), and in the alternative, seek permissive intervention pursuant to Federal

                                  21   Rule of Civil Procedure 24(b)(1), “to advance claims on behalf of women as a class.” (Dkt. No.

                                  22   89 at 7.) Equality Advocates argue that intervention as of right is warranted because the interest of

                                  23   women as a class are not adequately represented by Plaintiffs, as their only remaining claims are

                                  24   equal protection and ultra vires action claims. Equality Advocates further argue that Plaintiffs’

                                  25   equal protection claim is limited in scope because it only attacks Defendants’ motivation as gender

                                  26   bias and does not assert a claim of unequal treatment.

                                  27          Equality Advocates’ proposed complaint seeks declaratory and injunctive relief under the

                                  28   following nine causes of action: (1) Action in Excess of Authority, APA, 5 U.S.C. § 706(2)(C); (2)
                                                                                         2
                                            Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 3 of 14




                                   1   Actions Not in Accordance with Law, APA, 5 U.S.C. § 706(2)(A); (3) Actions Contrary to

                                   2   Constitutional Right, Power, Privilege, or Immunity, APA; (4) Actions Unwarranted by Facts,

                                   3   APA; (5) discrimination in violation of Title IX; (6) violation of the Tenth Amendment; (7)

                                   4   violation of the Spending Clause; (8) Declaratory Judgment; (9) Ultra Vires action. (Dkt. No. 89

                                   5   at ¶¶ 58-119.) Equality Advocates seeks a court order: (1) vacating the 2017 Guidance; (2)

                                   6   enjoining Defendants from requiring entities to abide by the guidance; (3) declaring that

                                   7   Defendants have violated the Administrative Procedures Act; (4) declaring that the guidance is

                                   8   unlawful; (5) declaring that the rules are discriminatory; (6) entering a restraining order and

                                   9   permanent nationwide injunction. (Id. at 48.)

                                  10           Both Plaintiffs and Defendants again oppose Equality Advocates’ motion to intervene.

                                  11   (See Dkt. Nos. 90 & 91.)

                                  12                                               DISCUSSION
Northern District of California
 United States District Court




                                  13   I.      INTERVENTION AS OF RIGHT

                                  14           Federal Rule of Civil Procedure 24(a) provides, in relevant part, that, “[o]n timely motion,

                                  15   the court must permit anyone to intervene who . . . (2) claims an interest relating to the property

                                  16   or transaction that is the subject of the action, and is so situated that disposing of the action may as

                                  17   a practical matter impair or impede the movant's ability to protect its interest, unless existing

                                  18   parties adequately represent that interest.” To establish the right to intervene under Rule 24(a)(2),

                                  19   a third party applicant must satisfy four elements:

                                  20           (1) the intervention application is timely; (2) the applicant has a significant
                                               protectable interest relating to the property or transaction that is the subject of the
                                  21           action; (3) the disposition of the action may, as a practical matter, impair or
                                  22           impede the applicant’s ability to protect its interest; and (4) the existing parties
                                               may not adequately represent the applicant’s interest.
                                  23
                                       Prete v. Bradbury, 438 F.3d 949, 954 (9th Cir. 2006) (internal quotation marks and citation
                                  24
                                       omitted). “While an applicant seeking to intervene has the burden to show that these four
                                  25
                                       elements are met, the requirements are broadly interpreted in favor of intervention.” Citizens for
                                  26
                                       Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011) (citation omitted).
                                  27
                                       //
                                  28
                                                                                           3
                                         Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 4 of 14




                                   1          A.      Timeliness

                                   2          Intervention sought as a matter “of right” can be granted only “[o]n timely motion.” Fed.

                                   3   R. Civ. P. 24(a). Timeliness is a threshold question addressed to the court’s sound discretion. The

                                   4   district court’s timeliness determination is reviewable only for an abuse of discretion. NAACP v.

                                   5   New York, 413 U.S. 345, 366 (1973); Smith v. Los Angeles Unified School Dist., 830 F.3d 843,

                                   6   853-854 (9th Cir. 2016). Courts consider the following factors when determining whether

                                   7   intervention was timely: (1) the stage of the proceedings at the time the applicant seeks to

                                   8   intervene; (2) prejudice to the existing parties from applicant’s delay in seeking leave to intervene;

                                   9   and (3) any reason for and the length of delay in seeking intervention (i.e., how long the

                                  10   prospective intervenors knew or reasonably should have known of their interest in the litigation).

                                  11   Smith, 830 F.3d at 854. If a court finds “that the motion to intervene was not timely, [it] need not

                                  12   reach any of the remaining elements of Rule 24.” League of United Latin Am. Citizens v. Wilson,
Northern District of California
 United States District Court




                                  13   131 F.3d 1297, 1302 (9th Cir. 1997).

                                  14          Equality Advocates do not address the three timeliness factors in their moving papers but

                                  15   instead argue generally that their application is timely because Plaintiffs filed their second

                                  16   amended complaint in October 2018 and “all the issues raised by Equality Advocates have already

                                  17   been submitted in this case, in the form of an amicus brief and previously filed Motion to

                                  18   Intervene.” (Dkt. No. 89 at 16.) Both parties argue that the application is untimely based on the

                                  19   factors outlined in Smith.

                                  20                  1.      Stage of the Proceedings

                                  21          As discussed above, Plaintiffs filed their second amended complaint on October 31, 2018,

                                  22   following the Court’s October 1, 2018 order granting Defendants’ motion to dismiss the first

                                  23   amended complaint. Defendants argue that the case is at an advanced stage because the parties

                                  24   have already completed two rounds of briefing. Defendants further argue that Equality

                                  25   Advocates’ motion to intervene is untimely because they filed it after the parties agreed on a

                                  26   stipulated briefing schedule for Defendants’ motion to dismiss. Equality Advocates’ only

                                  27   response is that “[p]laintiff filed their amended complaint only a week ago on October 31, 2018.”

                                  28   (Dkt. No. 89 at 16.) This response makes little sense, as Equality Advocates filed their motion to
                                                                                         4
                                           Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 5 of 14




                                   1   intervene on November 20, 2018, which was three weeks after the second amended complaint was

                                   2   filed. The Court has already ruled on two rounds of motions to dismiss and a motion for

                                   3   reconsideration. Equality Advocates bring claims that have already been substantively decided by

                                   4   the Court. Based on the status of the claims at issue at this stage of the litigation, this factor

                                   5   weighs against timeliness.

                                   6                   2.     Prejudice to the Existing Parties from Applicant’s Delay

                                   7           The most important factor in determining a motion under Rule 24(a) is whether the

                                   8   applicant’s delay in seeking intervention will prejudice the existing parties. Smith, 830 F.3d at

                                   9   857. Prejudice under this factor is “that which flows from a prospective intervenor’s failure to

                                  10   intervene after he knew, or reasonably should have known, that his interests were not being

                                  11   adequately represented—and not from the fact that including another party in the case might make

                                  12   resolution more difficult.” Id. (internal citations omitted).
Northern District of California
 United States District Court




                                  13           Equality Advocates argue that the parties will not be prejudiced by intervention because

                                  14   Equality Advocates’ legal arguments were raised in their amicus brief and previous motion to

                                  15   intervene. Nonetheless, Defendants and Plaintiffs argue that they are prejudiced by the

                                  16   introduction of new legal theories, some of which the Court has already dismissed.3 See Smith v.

                                  17   Marsh, 194 F.3d 1045, 1051 (9th Cir. 1999) (finding intervention would prejudice the parties

                                  18   where it would greatly widen the scope of litigation). Plaintiffs argue that they are further

                                  19   prejudiced because if Equality Advocates intervenes, Defendants are likely to move to dismiss

                                  20   Equality Advocates’ additional claims which would require a third round of briefing. The parties’

                                  21   arguments regarding prejudice and undue delay based on the introduction of new claims are

                                  22   persuasive.4

                                  23
                                       3
                                  24     Plaintiffs and Defendants both note that Equality Advocates assert four claims under the APA
                                       despite the Courts previous ruling that the 2017 Guidance does not constitute final agency action
                                  25   as a matter of law. While the Court has reconsidered the dismissal with prejudice, (see Dkt. No.
                                       121), granting intervention will require it to duplicate analysis it has already engaged in with the
                                  26   current parties.
                                       4
                                         In their reply, Equality Advocates insist that Defendants and Plaintiffs would not be burdened by
                                  27   Equality Advocates’ APA claims because Plaintiffs did not assert the same facts and legal
                                       arguments to support their APA claims. Further, Equality Advocates concedes that Defendants
                                  28   will be required to file another motion to dismiss but argues that this will require few resources
                                       since it will mirror the motion to dismiss in the Massachusetts case.
                                                                                          5
                                         Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 6 of 14




                                   1          In Smith v. Marsh, the Ninth Circuit affirmed the district court’s conclusion that

                                   2   intervention would prejudice the parties where the putative intervenor sought to “inject new issues

                                   3   and matters that are well beyond the scope” of the parties’ claims and defenses, and “many

                                   4   substantive and procedural issues had already been settled by the time of the intervention motion.”

                                   5   194 F.3d at 1051. Although in Smith the length of delay between the complaint and the attempt to

                                   6   intervene (15 months) was longer than the delay here, similar indicators of prejudice apply.

                                   7   Equality Advocates’ additional claims under the Tenth Amendment, Spending Clause, and Title

                                   8   IX generally would expand the scope of the litigation when neither Plaintiffs nor Defendants have

                                   9   addressed any of those legal theories. Smith, 194 F.3d at 1051 (finding that intervenors would

                                  10   prejudice defendants by adding claims challenging the constitutionality of anti-discrimination

                                  11   law). Thus, this factor weighs against timeliness.

                                  12                  3.      Applicants’ Proffered Reason for Delay
Northern District of California
 United States District Court




                                  13          The focus of the length of delay prong “is on the date the person attempting to intervene

                                  14   should have been aware his interests would no longer be protected adequately by the parties, rather

                                  15   than the date the person learned of the litigation.” Officers for Justice v. Civil Service Comm'n of

                                  16   City & County of San Francisco, 934 F.2d 1092, 1095 (9th Cir. 1991) (emphasis added) (internal

                                  17   quotation marks and alterations omitted). Equality Advocates assert that they refrained from

                                  18   intervening in the hopes that Plaintiffs would amend their complaint to advance the legal theories

                                  19   set forth by Equality Advocates in their June 2018 amicus brief. (Dkt. No. 89 at 9.) This

                                  20   argument is unpersuasive.

                                  21          Equality Advocates’ motion to intervene acknowledges that Plaintiffs filed their original

                                  22   complaint in January 2018 and first amended complaint the following month, and that “[n]either

                                  23   complaint included a Title IX claim, a Tenth Amendment claim, or a Spending Clause claim.”

                                  24   (Dkt. No. 89 at 11.) Indeed, Plaintiffs assert that counsel for Equality Advocates “tweeted

                                  25   disagreement with the arguments made in the complaint, which disagreement is reflected in the

                                  26   legal arguments [Equality Advocates] now seek to inject into this litigation.” (Dkt. No. 91 at 6.)

                                  27   Equality Advocates also acknowledge that they were aware at the time Plaintiffs opposed

                                  28   Defendants’ first motion to dismiss in June 2018 that Plaintiffs failed “to address[ ] or
                                                                                         6
                                         Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 7 of 14




                                   1   advocate[ ] for equal treatment of women.” (Id.) At oral argument Equality Advocates explained

                                   2   that they delayed moving to intervene in the hopes that Plaintiffs would change their tact. But

                                   3   differences in litigation strategy is an insufficient explanation for delay. League of United Latin

                                   4   Am. Citizens, 131 F.3d at 1306 (finding that because differences in litigation strategy did not

                                   5   satisfy the inadequate representation prong because such differences could not justify the

                                   6   applicants’ delay).

                                   7          In sum, Equality Advocates’ proposed reason for delay fails to excuse their delay in

                                   8   seeking to intervene. Thus, this factor weighs against intervention.

                                   9                                                 ***

                                  10          Equality Advocates’ motion to intervene is not timely. The Court may deny Equality

                                  11   Advocates motion to intervene on this basis alone. See League of United Latin Am. Citizens, 131

                                  12   F.3d at 1302 (“[I]f we find that the motion to intervene was not timely, [we] need not reach any of
Northern District of California
 United States District Court




                                  13   the remaining elements of Rule 24.”) (internal quotation marks and citation omitted). Even if

                                  14   timeliness was met, however, the remaining Rule 24(a)(2) elements are not satisfied.

                                  15          B.      Significant Protectable Interest Relating to the Controversy

                                  16          Equality Advocates have not adequately alleged standing; therefore, they have not satisfied

                                  17   the significant protectable interest prong of Rule 24(a)(2). Standing is implicitly addressed in the

                                  18   significant interest requirement. Southwest Ctr. for Biological Diversity v. Berg, 268 F.3d 810,

                                  19   821, n.3. (9th Cir. 2001); see also Perry v. Schwarzenegger, 630 F.3d 898, 904 (9th Cir. 2011)

                                  20   (analyzing standing under the significant protectable interest prong).

                                  21          An intervenor of right must demonstrate Article III standing when it seeks additional relief

                                  22   beyond that which the plaintiff requests. Town of Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct.

                                  23   1645, 1651 (2017); see also Hill v. Volkswagen, 894 F.3d 1030, 1044 (9th Cir. 2018) (finding no

                                  24   intervention as of right where requested relief goes beyond what the plaintiff requested and

                                  25   intervenor has not adequately alleged Article III standing). Equality Advocates’

                                  26   proposed complaint seeks a court order: (1) vacating the 2017 Guidance; (2) enjoining Defendants

                                  27   from requiring entities to abide by the guidance; (3) declaring that Defendants have violated the

                                  28   Administrative Procedures Act; (4) declaring that the guidance is unlawful; (5) declaring that the
                                                                                           7
                                         Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 8 of 14




                                   1   rules are discriminatory; and (6) entering a restraining order and permanent nationwide injunction.

                                   2   Plaintiffs’ second amended complaint seeks a court order: (1) declaring the Dear Colleague Letter

                                   3   and the Q&A issued in September 2017 unlawful; (2) an injunction ordering Defendants to vacate

                                   4   the Dear Colleague Letter and the Q&A issued in September 2017; (3) an award of Plaintiffs

                                   5   costs, attorneys’ fees, and other disbursements for this action; and (4) any other relief this Court

                                   6   deems appropriate. Because Equality Advocates proposed complaint seeks additional claims for

                                   7   relief beyond what Plaintiffs’ request, Equality Advocates must establish Article III standing.

                                   8          Equality Advocates argue that they have standing under a “zone of interest” of Title IX,

                                   9   but as Defendants argue, they fail to show Article III standing as either an association or an

                                  10   organization. Equality Advocates’ reliance on standing under a “zone of interest” test fails absent

                                  11   a showing that they also satisfy Article III standing. See Pit River Tribe v. BLM, 793 F.3d 1147,

                                  12   1155 (9th Cir. 2015) (noting that the plaintiff is required to have Article III standing and to be in
Northern District of California
 United States District Court




                                  13   the zone of interest protected or regulated by the statute); see also Federal Election Commission v.

                                  14   Akins, 524 U.S. 11, 19-20 (1998) (addressing both the zone-of-interests test and Article III

                                  15   standing). Equality Advocates could have established Article III standing by sufficiently pleading

                                  16   organizational or associational standing. See Smith v. Pacific Props. & Dev. Corp., 358 F.3d

                                  17   1097, 1105 (9th Cir. 2004) ( “[A]n organization may satisfy the Article III requirement of injury in

                                  18   fact if it can demonstrate: (1) frustration of its organizational mission [by defendant’s actions]; and

                                  19   (2) diversion of its resources to combat [that frustration].”); Western Watersheds Project v.

                                  20   Kraayenbrink, 620 F.3d 1187, 1198 (9th Cir. 2010) (finding that since intervenors had

                                  21   associational standing to pursue the appeal they had Article III standing). However, Equality

                                  22   Advocates do not argue that they have organizational or associational standing and, as discussed

                                  23   below, the proposed complaint fails to plead facts demonstrating either associational or

                                  24   organizational standing.

                                  25                  1.      Organizational Standing

                                  26          Under organizational standing, “[a]n organization may satisfy the Article III requirements

                                  27   of injury in fact if it can demonstrate: (1) frustration of its organizational mission [by the

                                  28   defendant’s actions]; and (2) diversion of its resources to combat [that frustration].” Smith v. Pac.
                                                                                          8
                                         Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 9 of 14




                                   1   Props. & Dev. Corp., 358 F.3d 1097, 1105 (9th Cir. 2004). Here, each intervenor must establish

                                   2   its own standing.

                                   3                          a.      Frustration of Organizational Mission

                                   4          Where a defendant’s conduct has “perceptibly impaired” an organizational plaintiff’s

                                   5   “ability to provide [services to its clients], there can be no question that the organization has

                                   6   suffered injury in fact.” Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982). Here, the

                                   7   only intervenor who alleges that it has clients who suffered an injury as a result of the 2017

                                   8   Guidance is the Women’s and Children’s Advocacy Project (“WCAP”). WCAP alleges that two

                                   9   of its clients were “subjected to policies and procedures that afforded them separate, different and

                                  10   worse treatment compared to the policies and procedures afforded to students who suffered harms

                                  11   based on race and national origin. Both clients filed complaints with the Department of

                                  12   Education’s Office for Civil Rights before the DeVos Rules were issued.” (Dkt. No. 89 at 13.)
Northern District of California
 United States District Court




                                  13   However, WCAP has not satisfied the second prong of organizational standing, which requires

                                  14   diversion of resources.

                                  15          The other five intervenors do not adequately allege that their organizational missions have

                                  16   been frustrated as a result of the 2017 Title IX policy change. The five intervenors other than

                                  17   WCAP provide their mission and organization history as a basis for their interest in this litigation.

                                  18   Several of the intervenors —Equal Means Equal, National Coalition Against Violent Athletes,

                                  19   Allies Reaching for Equality, Safe Campuses, LLC—allege that since the release of the 2017

                                  20   Guidance, they have “served many women and victims of sex-based harms who were subjected to

                                  21   discrimination by schools in the form of separate, different, and unequal treatment in the response

                                  22   to and redress of sex-based harm on campus.” (Dkt. No. 89 at 13-16.) However, this does not

                                  23   sufficiently allege that they have observed a decrease in student-filed complaints, have been

                                  24   frustrated due to declines in reporting, or that the 2017 Guidance made it more difficult to obtain

                                  25   beneficial outcomes for their clients. Simply stating their organizational mission and that they

                                  26   have served clients after the 2017 Guidance is not enough to show that Defendants’ conduct has

                                  27   “perceptibly impaired” an organizational plaintiff’s “ability to provide [services to its clients].”

                                  28
                                                                                          9
                                        Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 10 of 14




                                   1   Havens, 455 U.S. at 379. Therefore, they have not sufficiently alleged that their organizational

                                   2   mission is frustrated such that they have standing.

                                   3                           b.      Diversion of Resources
                                   4           “[A] diversion-of-resources injury is sufficient to establish organizational standing at the

                                   5   pleading stage, even when it is ‘broadly alleged.’” Nat’l Council of La Raza v. Cegavske, 800

                                   6   F.3d 1032, 1040 (9th Cir. 2015) (quoting Havens, 455 U.S. at 379). Equality Advocates have not

                                   7   sufficiently pled any diversion-of-resources injury.

                                   8           Equality Advocates have not sufficiently alleged that the 2017 Guidance has required them

                                   9   to divert resources that otherwise “would have been spent on some other activity that advances

                                  10   their goals.” See Nat’l Council of La Raza, 800 F.3d at 1040 (finding organizational standing

                                  11   where plaintiffs were not “simply going about their ‘business as usual,’ unaffected by

                                  12   [defendant’s] conduct.”); see also Smith, 358 F.3d at 1105 (allegations of diversion of resources
Northern District of California
 United States District Court




                                  13   sufficient to survive motion to dismiss where plaintiff-organization “specifically stated in its

                                  14   complaint that ‘in order to monitor the violations and educate the public regarding the

                                  15   discrimination at issue, [plaintiff] has had (and, until the discrimination is corrected, will continue)

                                  16   to divert its scarce resources from other efforts to [further its mission]’ ”). Equality Advocates do

                                  17   not make any claims that they have had to increase the number of students’ rights trainings,

                                  18   increase staff attention to Title IX policy, or divert staff resources to getting school officials to

                                  19   respond to complaints.

                                  20           Equality Advocates, as a whole, provide no allegations as to how their resources have been

                                  21   diverted from other matters due to the 2017 Guidance.

                                  22                   2.      Associational Standing

                                  23           “[A]n association has standing to bring suit on behalf of its members when: (a) its

                                  24   members would otherwise have standing to sue in their own right; (b) the interests it seeks to

                                  25   protect are germane to the organization’s purpose; and (c) neither the claim asserted nor the relief

                                  26   requested requires the participation of individual members in the lawsuit.” United Food &

                                  27   Commercial Workers Union Local 751 v. Brown Grp., Inc., 517 U.S. 544, 553 (1996) (internal

                                  28   quotation marks and citation omitted). Equality Advocates has not pleaded that that any of the
                                                                                          10
                                        Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 11 of 14




                                   1   intervenors are associations or that they have members; thus, they do not establish Article III

                                   2   associational standing.

                                   3                                                    ***

                                   4          Equality Advocates have not established that they have standing to intervene; therefore,

                                   5   they do not have a significant protectable interest in this litigation. Southwest Ctr. for Biological

                                   6   Diversity, 268 F.3d at 810 n.3.

                                   7          C.      Whether Disposition Will Impair or Impede Equality Advocates’ Interest

                                   8          The third intervention prong considers whether the disposition of the action may, as a

                                   9   practical matter, impair or impede the applicant’s ability to protect its interest. Prete, 438 F.3d at

                                  10   954. Equality Advocates make no argument under the third prong, but generally argue that the

                                  11   “interest of women as a class are not adequately represented by the plaintiffs”; namely, because

                                  12   Plaintiffs do not assert any Title IX claim, a Tenth Amendment claim, Spending Clause claim, or
Northern District of California
 United States District Court




                                  13   claims for women’s rights to equal treatment. (Dkt. No. 89 at 2-3.)

                                  14          Where “other means” exist to protect the intervenors’ interests, such as an alternative

                                  15   forum, the intervenors’ interests may not be impaired. California ex rel. Lockyer v. United States,

                                  16   450 F.3d 436, 442 (9th Cir. 2006). Here, the District of Massachusetts is another forum in which

                                  17   two of the intervenors have pending litigation in which they assert the same Title IX, Spending

                                  18   Clause and Tenth Amendment claims Equality Advocates include in their proposed complaint. As

                                  19   Plaintiffs have not asserted these claims, it is unclear how Equality Advocates’ interests will be

                                  20   impaired by this litigation. And, in any event, Equality Advocates is not bound by a judgment in

                                  21   this Court. This factor, too, warrants denial of the motion to intervene.

                                  22          D.      Whether Parties Adequately Represent the Applicant’s Interest

                                  23          A putative intervenor must also show that the existing parties do not adequately represent

                                  24   the intervenor’s interest. Fed. R. Civ. P. 24(a)(2). “If an applicant for intervention and an existing

                                  25   party share the same ultimate objective, a presumption of adequacy of representation arises.”

                                  26   Citizens for Balanced Use v. Montana Wilderness Ass'n, 647 F.3d 893, 898 (9th Cir. 2011). Both

                                  27   Equality Advocates and Plaintiffs seek to have the 2017 Guidance vacated. As long as their

                                  28   objectives are the same, the proposed intervenor’s disagreement with the existing party's litigation
                                                                                         11
                                         Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 12 of 14




                                   1   strategy or tactics does not make their interests adverse so as to justify intervention. League of

                                   2   United Latin Am. Citizens, 131 F.3d at 1306.

                                   3          In their reply, Equality Advocates argue that their objectives are not the same as Plaintiffs

                                   4   because Equality Advocates seeks a “declaration that the Rules are discriminatory” and “a

                                   5   nationwide injunction.” This argument is unpersuasive because the ultimate purpose of this

                                   6   litigation is the same: to vacate the 2017 Guidance. Equality Advocates’ argument that Plaintiffs

                                   7   do not adequately represent them because they fail to assert Tenth Amendment, Spending Clause,

                                   8   and Title IX claims is also unavailing because this merely reflects a difference in litigation

                                   9   strategy and not the ultimate objective. L.A. Taxi Coop., Inc. v. Uber Techs., Inc., No. 15-cv-

                                  10   01257-JST, 2015 U.S. Dist. LEXIS 114227, at *12 (N.D. Cal. Aug. 27, 2015) (finding that

                                  11   intervenors argument that plaintiffs do not adequately represent them because they did not

                                  12   challenge the constitutionality of the defendant’s actions were differences in litigation strategy);
Northern District of California
 United States District Court




                                  13   See Renewable Land, LLC v. Rising Tree Wind Farm LLC, No. 1:12-cv-00809-RJT, 2013 U.S

                                  14   .Dist. LEXIS 34908, at *10 (E.D. Cal. Mar. 11, 2013) (finding that intervenors motion for

                                  15   preliminary injunction amounted to nothing more than differences in litigation strategy). In sum,

                                  16   Equality Advocates have not established that Plaintiffs do not adequately represent Equality

                                  17   Advocates’ ultimate interest.
                                                                                         ***
                                  18

                                  19          The Court DENIES Equality Advocates’ Rule 24(a)(2) motion to intervene as of right
                                  20   because Equality Advocates have not established that (1) they timely moved to intervene, (2) they
                                  21   have a protectable interest in the lawsuit’s subject matter, (3) that any interest they may have will
                                  22   as a practical matter be impaired by the disposition of this lawsuit, or (4) that Plaintiffs will not
                                  23   adequately protect those interests.
                                  24   II.    PERMISSIVE INTERVENTION
                                  25          Rule 24(b)(1)(B) provides that “[o]n timely motion, the court may permit anyone to
                                  26   intervene who . . . has a claim or defense that shares with the main action a common question of
                                  27   law or fact.” Fed. R. Civ. P. 24(b)(1)(B). In the Ninth Circuit, permissive intervention generally
                                  28   requires: “(1) an independent ground for jurisdiction; (2) a timely motion; and (3) a common
                                                                                        12
                                            Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 13 of 14




                                   1   question of law and fact between the movant’s claim or defense and the main action.” Freedom

                                   2   From Religion Found., Inc. v. Geithner, 644 F.3d 836, 843 (9th Cir. 2011). Even if an applicant

                                   3   satisfies those threshold requirements, the district court has discretion to deny permissive

                                   4   intervention. See Orange v. Air Cal., 799 F.2d 535, 539 (9th Cir.1986) (“Permissive intervention

                                   5   is committed to the broad discretion of the district court.”). Where a litigant timely presents such

                                   6   an interest in intervention, courts consider a number of factors in deciding whether to permit

                                   7   intervention, including:

                                   8            the nature and extent of the intervenors’ interest, their standing to raise relevant
                                                legal issues, the legal position they seek to advance, and its probable relation to the
                                   9            merits of the case[,] whether changes have occurred in the litigation so that
                                  10            intervention that was once denied should be reexamined, whether the intervenors’
                                                interests are adequately represented by other parties, whether intervention will
                                  11            prolong or unduly delay the litigation, and whether parties seeking intervention
                                                will significantly contribute to full development of the underlying factual issues in
                                  12            the suit and to the just and equitable adjudication of the legal questions presented.
Northern District of California
 United States District Court




                                  13
                                       Spangler v. Pasadena Bd. of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977) (footnotes omitted).
                                  14
                                                As discussed above, Equality Advocates’ motion is untimely. League of United Latin Am.
                                  15
                                       Citizens, 131 F.3d at 1308 (“In the context of permissive intervention . . . we analyze the
                                  16
                                       timeliness element more strictly than we do with intervention as of right.”). Equality Advocates
                                  17
                                       had notice of Plaintiffs’ arguments at the outset of this litigation and chose to file an amicus brief
                                  18
                                       instead of seeking to intervene. Further, Equality Advocates have not established Article III
                                  19
                                       standing. Additionally, Plaintiffs will be able to adequately represent Equality Advocates in this
                                  20
                                       litigation as both parties’ ultimate objective is the same. The Court declines to exercise its
                                  21
                                       discretion to permit Equality Advocates to intervene.
                                  22
                                                                                   CONCLUSION
                                  23
                                                For the reasons discussed above, the Court DENIES Equality Advocates’ Motion for
                                  24
                                       Leave to Intervene under Federal Rules of Civil Procedure 24(a)(2) and 24(b)(1)(B).
                                  25
                                                This Order disposes of Docket No. 89.
                                  26

                                  27   //
                                  28   //

                                                                                          13
                                        Case 3:18-cv-00535-JSC Document 122 Filed 03/29/19 Page 14 of 14




                                   1         IT IS SO ORDERED.

                                   2   Dated: March 29, 2019

                                   3
                                                                                     JACQUELINE SCOTT CORLEY
                                   4                                                 United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            14
